Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-5, 9-13, 16-20, 27, 30, 33, 35-37, 40 and 42-43 were canceled. 
Claims 14-15, 21-22, 25-26, 29, 31, 38, and 41 were amended. 
Claims 1, 6-8, 14-15, 21-26, 28-29, 31-32, 34, 38-39, and 41 are pending and under consideration. 


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I: claim(s) 1, 6-8, 14-15, 21-26, 28-29, 31, and 38-39 drawn to a method for producing an antibody comprising a step of cultivating PBMC in a medium comprising at least one of CD40L, ICOSL, ICOS and TLR agonist.
Group II: claim 32 drawn to a method for inducing proliferation of PBMCs, B cell activation and differentiation, and/or B cell maturation, comprising a step of cultivating PBMC in a medium comprising IL2.
Group III: claim 34 drawn to a method for promoting class switch in an antibody-producing PBMC to produce IgG, comprising a step of cultivating the antibody-producing PBMC in a medium comprising IL21.
Group IV: claim 41 drawn to a method for producing a CAR.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-III comprise cultivating PBMC in different medium and Group IV does not comprise PBMC cultivating steps. Therefore, the Groups do not share same technical feature.
Accordingly, groups I-IV are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643          
/Brad Duffy/Primary Examiner, Art Unit 1643